           Case 1:19-vv-01506-UNJ Document 44 Filed 04/09/21 Page 1 of 4




    In the United States Court of Federal Claims
                                   OFFICE OF SPECIAL MASTERS
                                           No. 19-1506V
                                          UNPUBLISHED


    JESSICA BECHHOFER,                                          Chief Special Master Corcoran

                         Petitioner,                            Filed: March 10, 2021
    v.
                                                                Special Processing Unit (SPU);
    SECRETARY OF HEALTH AND                                     Damages Decision Based on Proffer;
    HUMAN SERVICES,                                             Influenza (Flu) Vaccine; Shoulder
                                                                Injury Related to Vaccine
                         Respondent.                            Administration (SIRVA)


Ronald Craig Homer, Conway, Homer, P.C., Boston, MA, for petitioner.

Darryl R. Wishard, U.S. Department of Justice, Washington, DC, for respondent.


                                 DECISION AWARDING DAMAGES 1

        On September 30, 2019, Jessica Bechhofer filed a petition for compensation under
the National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq. 2 (the
“Vaccine Act”). Petitioner alleges that she suffered a shoulder injury related to vaccine
administration (“SIRVA”) following an influenza vaccine. Petition at 1. Petitioner further
alleges that the vaccine was administered within the United States, that she suffered the
residual effects of her injury for more than six months, and that no lawsuits have been
filed or settlements or awards accepted due to Petitioner’s vaccine-related injury. Petition
at 9. The case was assigned to the Special Processing Unit of the Office of Special
Masters.

     On March 5, 2021, a ruling on entitlement was issued, finding Petitioner entitled to
compensation for a SIRVA. On March 9, 2021, Respondent filed a proffer on award of

1
   Because this unpublished decision contains a reasoned explanation for the action in this case, I am
required to post it on the United States Court of Federal Claims' website in accordance with the E-
Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic
Government Services). This means the decision will be available to anyone with access to the
internet. In accordance with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to redact
medical or other information, the disclosure of which would constitute an unwarranted invasion of privacy.
If, upon review, I agree that the identified material fits within this definition, I will redact such material from
public access.
2
  National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease
of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. § 300aa
(2012).
          Case 1:19-vv-01506-UNJ Document 44 Filed 04/09/21 Page 2 of 4



compensation (“Proffer”) indicating Petitioner should be awarded $53,916.27 consisting
of $45,000.00 for past pain and suffering; $7,175.00 for past loss of earnings, and
$1,741.27 for past unreimbursed expenses. Proffer at 1. In the Proffer, Respondent
represented that Petitioner agrees with the proffered award. Id. Based on the record as a
whole, I find that Petitioner is entitled to an award as stated in the Proffer.

       Pursuant to the terms stated in the attached Proffer, I award Petitioner a lump
sum payment of $ 53,916.27 consisting of $45,000.00 for past pain and suffering;
$7,175.00 for past loss of earnings, and $1,741.27 for past unreimbursed expenses
in the form of a check payable to Petitioner. This amount represents compensation for
all damages that would be available under § 15(a).

       The clerk of the court is directed to enter judgment in accordance with this
decision. 3

IT IS SO ORDERED.


                                         s/Brian H. Corcoran
                                         Brian H. Corcoran
                                         Chief Special Master




3
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.


                                                    2
           Case 1:19-vv-01506-UNJ Document 44 Filed 04/09/21 Page 3 of 4




               IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                         OFFICE OF SPECIAL MASTERS
___________________________________
                                    )
JESSICA BECHHOFER,                  )
                                    )
       Petitioner,                  )    No. 19-1506V ECF
                                    )
              v.                    )    Chief Special Master Corcoran
                                    )
SECRETARY OF HEALTH                 )
AND HUMAN SERVICES,                 )
                                    )
       Respondent.                  )
___________________________________ )

                      PROFFER ON AWARD OF COMPENSATION1

I.     Procedural History

       On September 30, 2019, Jessica Bechhofer (“petitioner”) file a petition alleging that an

influenza (“flu”) vaccination that she received in her left arm on September 21, 2018, caused a

shoulder injury related to vaccine administration (“SIRVA”). See Petition. On March 4, 2021,

respondent filed his Vaccine Rule 4(c) report, conceding a Table injury for SIRVA. ECF No. 35.

On March 5, 2021, Chief Special Master Corcoran issued a ruling on entitlement, finding that

petitioner was entitled to compensation for SIRVA. ECF No. 36.

II.    Items of Compensation

       Based upon the evidence, respondent proffers that petitioner should be awarded a lump

sum of $53,916.27, consisting of $45,000.00 for past pain and suffering, $7,175.00 for past loss

of earnings, and $1,741.27 for past unreimbursed expenses. This amount represents all elements

of compensation to which petitioner is entitled under 42 U.S.C. § 300aa-15(a). Petitioner agrees.




       1
         This Proffer does not include attorneys’ fees and costs, which the parties intend to
address after the Damages Decision is issued.
           Case 1:19-vv-01506-UNJ Document 44 Filed 04/09/21 Page 4 of 4




       Petitioner is a competent adult. Evidence of guardianship is not required in this case.

III.   Form of the Award

       Respondent recommends that the compensation provided to petitioner should be made

through a lump sum payment of $53,916.27, in the form of a check payable to petitioner.2

Petitioner agrees.

                                             Respectfully submitted,

                                             BRIAN M. BOYNTON
                                             Acting Assistant Attorney General

                                             C. SALVATORE D’ALESSIO
                                             Acting Director
                                             Torts Branch, Civil Division

                                             HEATHER L. PEARLMAN
                                             Acting Deputy Director
                                             Torts Branch, Civil Division

                                             ALEXIS B. BABCOCK
                                             Assistant Director
                                             Torts Branch, Civil Division

                                             /s/Darryl R. Wishard
                                             DARRYL R. WISHARD
                                             Assistant Director
                                             Torts Branch, Civil Division
                                             U. S. Department of Justice
                                             P.O. Box l46, Benjamin Franklin Station
                                             Washington, D.C. 20044-0146
                                             Direct dial: (202) 616-4357
Dated: March 9, 2021                         Fax: (202) 616-4310
                                             darryl.wishard@usdoj.gov



       2
          Should petitioner die prior to entry of judgment, respondent would oppose any award
for future medical expenses, future lost earnings, and future pain and suffering, and the parties
reserve the right to move the Court for appropriate relief.

                                                 2
